DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/02/2022 has been entered.  
4.	Currently claims 1, 13, 18 and 24 have been amended; and claim 19 is canceled. Therefore, claims 1-18 and 20-24 are currently pending in this application.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-24 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process (per clams 1-17 and 21-24), or an apparatus (per claims 18-20).
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea:
administering a first set of one or more instructions to [a] patient to improve a plurality of neurohumoral factors that cause the MCI or the dementia of the patient, wherein the one or more therapeutics comprise an instruction for an achievement task; at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the first set of one or more instructions; a second set of one or more instructions to treat at least one imbalance of the plurality of neurohumoral factors by updating the first set based on the at least one neurohumoral change and the [patient’s] adherence [to the first set of instructions], and administering the second set of one or more instructions.
— 	Considering claim 13, the following claimed limitations recite an abstract idea: administering a first set of one or more instructions to improve a plurality of neurohumoral factors that cause MCI or dementia of a subject, wherein the first set of one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by performing the one or more instructions, and the first set of one or more instructions include an instruction for an achievement task; at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the first set of one or more instructions; generating a second set of one or more instructions to treat at least one imbalance of the plurality of neurohumoral factors based on the at least one neurohumoral change and the [subject’s] adherence [to the first set of instructions], and administering the second set of one or more instructions.
— 	Considering claim 18, the following claimed limitations recite an abstract idea:  one or more therapeutics to improve a plurality of neurohumoral factors that cause MCI or dementia of a subject, wherein the one or more therapeutics comprise: a first set of one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors; and a second set of one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors by updating the first set based on at least one neurohumoral change among the plurality of neurohumoral factors by the subject's performance of the first set and the subject's adherence to the first set.
— 	Considering claim 24, the following claimed limitations recite an abstract idea:
administering a first set of one or more instructions to [a] patient to improve a plurality of neurohumoral factors that cause MCI or dementia of the patient; and generating a second set of one or more instructions to treat at least one imbalance of the plurality of neurohumoral factors based on the [patient’s] adherence [to the first set of instructions]; administering the second set of one or more instructions. 

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior; such as following rules or instructions, etc. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements. For instance, considering the context of the term “digital” instructions or therapeutics, as recited per claims 1-17 and 21-24, these claims comprise a computer, which is utilized to facilitate the process of: determining whether the patient has MCI or dementia, generating and administering one or more digital therapeutics, etc. (note that the wireless transmit/receive unit recited per claim 12 is construed as a computer). 
Similarly, regarding claims 18-20, these claims also comprise a computer, which is utilized to facilitate the process of generating one or more digital therapeutics; and wherein, per claim 20, the computer is further utilized to transmit and receive information (e.g. transmitting the result of the subject’s performance to a device of a medical entity; and receiving one or more digital therapeutics from the device). 
Furthermore, each of claims 1-17 and 21-24 recites at least one sensor for detecting the patient’s adherence to the one or more digital instructions. However, the sensor is utilized merely for data gathering purpose; and therefore, this is directed to insignificant extra-solution activity. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility).
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each of the current claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the claimed abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving one or more inputs from a user(s); receiving data obtained from a conventional sensor; analyzing the received inputs/data using an algorithm; generating and/or presenting information based on the analysis of the inputs; transmitting/receiving information to/from an external device, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is worth noting—per the original disclosure—that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a conventional computing device (e.g. a cellular phone, a personal digital assistant; a laptop, etc.), which is utilized to generate instructions (i.e. information) for treating a medical condition of a user; wherein inputs from the user are collected and analyzed; and wherein the instructions are also generated based on therapeutic hypothesis, etc. (see [0042], [0043], [0059]).  
In addition, it is a routine and conventional practice in the art to utilize the conventional computer system to facilitate the presentation of instruction/information to a user. For instance, the process of gathering and analyzing data related to a person (e.g. input from the person; data obtained via a sensor), and thereby generating one or more pertinent information/instruction to improve one or more conditions of the person, etc., is already directed to a conventional, routine and well-known activity in the art (e.g. see US 2008/0086318; US 6,527,712; US 2006/0183980). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12, 14-17, 19 and 20-23). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the RCE filed on 08/02/2022, which includes the arguments filed on 07/05/2022). The arguments are not persuasive. Applicant argues: 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more . . . 
Applicant respectfully disagrees. As discussed during the interview as well as in Applicant's previous response of January 3, 2022, the pending claims describe a method of treatment, which is recognized as a practical application of a judicial exception by federal courts as well as the US PTO. See Vanda Pharm. Inc. v. West-Ward Pharm. Int'/ Ltd., 887 F.3d 1117, (Fed. Cir. 2018) (recognizing a method of treatment claim as patent eligible); USPTO Memorandum by Robert Bahr of June 7, 2018 (recognizing "method of treatment" as the distinction between the patent-eligible claims of Vanda from the ineligible claims of Mayo); MPEP §§ 2016,04(d)I, 2016,04(d)(2) ("One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition."). 
The present claims squarely fall within such practical applications recognized by the above discussed authorities. For example, MPEP explains that patent-eligible "treatment" and "prophylaxis" limitations encompass a broad range of actions "that treat or prevent a disease or medical condition," and therefore include the "method of treating a patient with mild cognitive impairment (MCI) or dementia" described in the pending claims. See MPEP 2016.04(d)(2). Moreover, the treatment limitations of the pending claims are "particular" because they describe a particular solution of detecting changes to neurohumoral factors following a set of instructions as well as patient's adherence to the instructions using specific sensors and generating further treatment instructions based on the detected neurohumoral changes and adherence. See MPEP 2016.04(d)(2)(a). Further, the treatment limitation of the pending claims proposes adaptively treating a patient based on the neurohumoral changes as well as a patient's adherence to the instructions, and thus establish a significant relationship to the process of what the examiner has alleged to be an abstract idea. See MPEP 2016.04(d)(2)(b). Lastly, the treatment limitation is not a of detecting neurohumoral changes and adherence into a practical application of generating further refined instructions for treating a medical condition. See MPEP 2016.04(d)(2)(c). mere extra solution or a field-of-use because the pending claims integrate the allegedly abstract idea . . .

	However, the Office disagrees with the above arguments at least for the following reasons:
 	Firstly, as already indicated during the previous interview and the previous office-action, the claims are directed to an abstract idea. 
Although Applicant’s asserts that the current claims are patent-eligible since they are directed to treatment methods, the assertion is not persuasive. This is because not all treatment methods are necessarily patent-eligible. Instead, treatment methods that integrate the abstract idea into practical application are patent-eligible. In fact, this is evident from the same court case (Vanda) and MPEP sections that Applicant identified in the current argument (see pages 7-8 of the current argument).
	Although Applicant is emphasizing that the current claims involve adaptive treatment and/or specific instructions, the treatment is directed to providing instruction to the patient (e.g. displaying a first set of information, which is followed by displaying a second set of information when it is determined that the patient has adhered to the first set of information, etc.). Accordingly, such implementation is not sufficient to comply with the eligibility requirement since it does not integrate the abstract idea into a practical application (e.g. no improvement over the relevant existing technology). 
	Similarly, the process of utilizing one or more sensors to detect the patient’s adherence to a provided instruction, etc., is not sufficient to comply with the eligibility requirement. Particularly, the sensors are used for data gathering purpose, which is insignificant extra-solution activity. Also see also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility). It is also worth to note that it is a natural process for one or more neurohumoral factors to change based on one or more mental and/or physical activities that a user is performing.  
Thus, the arguments are not persuasive since Applicant fails to demonstrate whether any of the current claims is “significantly more” than an abstract idea.    
	Secondly, Applicant’s assertions regarding the previous office-action are inaccurate. For instance, Applicant asserts, “the examiner has not provided any analysis as to why Applicant's remarks on this issue fails to overcome the subject matter rejection. For example, while pages 5 and 6 of the office action address Step 2A, prong ii of the subject matter eligibility, the same pages do not at all recognize that the pending claims describe a method of treatment. Similarly, the examiner's rebuttal on pages 7-9 of the office action does not address Applicant's January 3, 2022 remarks regarding eligibility of the treatment methods described in the pending claims. This failure to answer the substance of Applicants' arguments renders the Office Action incomplete as to all matters, as is required by 37 C.F.R. § 1.104(b).”
	However, Applicant’s assertions above are invalid since the Office has already presented the reason as to why the claims fail to be beyond an abstract idea. For instance, the Office has already pointed out that the claims fail to integrate the claimed abstract idea into a practical application since they do not provide improvement over the relevant existing technology (e.g. see pages 8-9 of the previous office-action). In this regard, Applicant fails to challenge the findings established in the office-action. For instance, Applicant fails to point out an improvement (if any) that the claims provide over the relevant existing technology. Instead, while simply disregarding the findings established in the office action, Applicant appears to make unsubstantiated allegation regarding the Office’s response (see parts of Applicant’s assertion quoted above). Consequently, Applicant’s assertions are certainly invalid.

	In addition, it is not a valid argument to simply emphasize that “the pending  
claims describe a method of treatment”. There is no court decision (or a rule in the MPEP) that asserts that any claim that “describe[s] a method of treatment ” is automatically patent-eligible. Applicant fails to provide a valid argument.
	In addition, despite asserting that “the office action does not address Applicant's January 3, 2022 remarks regarding eligibility of the treatment methods described in the pending claims”, Applicant fails to point out the alleged “substance of Applicant’s argument” that the office-action is assumed to ignore. This failure to point out even a single point indicates that Applicant’s assertions are inconsistent with the facts presented in the previous office-action.  
	Moreover, none of the rejections would be withdrawn since all of the rejections are proper. Instead, the Office maintains all grounds of rejections presented in this office-action.
	Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to  “significantly more” than an abstract idea.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-18 and 20-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of claims 1, 13, and 24 recites “. . . detecting the patient's adherence to the . . . one or more digital instructions by at least one sensor selected from the group consisting of a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor, a geolocation sensor, an altimeter, a light sensor, a touch sensor, a barometer, a gesture sensor, a biometric sensor, a humidity sensor” (emphasis added). 
Claim 18 recites, “one or more sensors selected from the group consisting of a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor, a geolocation sensor, an altimeter, a light sensor, a touch sensor, a barometer, a gesture sensor, a biometric sensor, and a humidity sensor; and . . . the subject's performance of the first set and the subject's adherence to the first set detected by the one or more sensors ” (emphasis added).
	However, the original disclosure does not have sufficient written description regarding the use of each and every sensor listed in the claims for detecting the patient’s adherence to the one or more digital instructions. 
For instance, the specification in general describes the use of a device (such as a cellular telephone, PDA, etc.) that implements a transceiver; and wherein the transceiver is coupled to a transmit/receive element that transmits or receives IR, UV or visible light signals (e.g. see [0059] to [0061]). 
The specification further in general describes that use of peripheral devices that include one or more sensors; such as, “a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor; a geolocation sensor, an altimeter, a light sensor, a touch sensor, a magnetometer, a barometer, a gesture sensor, a biometric sensor, a humidity sensor” (e.g. [0065], [0066]). 
However, there is no description regarding the use of each and every sensor listed above to detect the patient's adherence to the one or more digital instructions.
In addition, each of claims 1 and 13 recites, “detecting at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more digital instructions” (emphasis added).
Although the disclosure describes, for example, determining whether the patient has executed the instructions (e.g. [0079), it lacks sufficient written description regarding any implementation directed to detecting a neurohumoral change among the plurality of neurohumoral factors. Instead, the disclosure appears to (i) deduce the neurohumoral factors using therapeutic hypothesis (based on MOA), and then (ii) utilize “imaginary parameters” to associate specific instructions to the deduced  neurohumoral factors (e.g. see [0086] of the specification). 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 13 -17 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 (including one or more of its dependent claims) currently recite the term “the patient”; however, there is insufficient antecedent basis for this term in the claim. It is unclear whether the term “the patient” was intended to mean “the subject”.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-18 and 21-24 are rejected under 35 U.S.C.103 as being unpatentable over DenBoer 2016/0321945 in view of Slepian 2018/0292888.
	Regarding claim 1, DenBoer teaches the following claimed limitations: a method of treating a patient with mild cognitive impairment (MCI) or dementia by one or more digital therapeutics comprising a plurality of sets of digital instructions, the method comprising: administering a first set of one or more digital instructions to the patient to improve a plurality of factors that cause the MCI or the dementia of the patient, wherein the one or more digital therapeutics comprise an instruction for an achievement [of] task ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score (such as the patient scoring 21 [or less] out of 30 points, etc.), one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient. Furthermore, one or more of the activities already comprise an instruction for an achievement of a task; such as requiring the patient to link letters/numbers, etc.); detecting the patient’s adherence to the first set of one or more digital instructions; generating a second set of one or more digital instructions to treat at least one imbalance of the plurality of factors by updating the first set based on the at least one [factor] change and the adherence, and administering the second set of one or more digital instructions ([0094], [0099]; e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient; and this indicates the generation of the second set of one or more digital instructions by updating the first set).
DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein at least one neurohumoral change among the plurality of neurohumoral factors occurring is detected because of the patient's performance of the one or more digital instructions; detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of “a gyroscope, an accelerometer . . . a humidity sensor”.
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents information regarding one or more exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011; [0039]), wherein the system also determines, via information gathered from one or more sensors ([0050] to [0053]), the user’s responses to the treatment/therapy, wherein one or more of the sensors detect one or more bodily factors, including neurological and neurohumoral responses ([0084], [0085]); and furthermore, the system provides updated treatment based on the various data gathered above regarding the patient ([0061] to [0063]; [0088]; [0089]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further provides one or more treatments or therapies based on various data gathered regarding the patient (e.g. input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 2, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
Claim 2 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors include at least one of sex steroid hormone, insulin-like growth factor-2 (IGF-2), β-catenin in Wnt signaling, Bcl-2-associated athanogene 1 (BAG 1), cAMP response element-binding protein (CREB), inflammation factors, corticosteroids, or neurohormones”).
As already discussed per claim 1, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.); and wherein neurohumoral factors are naturally occurring biological elements. Accordingly, the discussion presented with respect to claim 1 already addresses claim 2.
Regarding claim 3, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
Claim 3 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors include at least one factor selected from the group consisting of cortisol, glucocorticoid, dopamine, noradrenaline, and somatostatin”).
Similar to the point made per claim 1, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.); and wherein neurohumoral factors are naturally occurring biological elements. Accordingly, the discussion presented with respect to claim 1 already addresses claim 3.
Regarding claim 4, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
DenBoer further teaches, wherein the one or more digital instructions further includes at least one instruction selected from the group consisting of instructions for an execution environment setting, a lifestyle change, learning, exercising, being affirmative ([0092], [0099]: e.g. the system presents to the patient at least instruction relating to exercising, etc.).
It is worth to note that claim 4 is directed to the content (topic) of the instruction; and therefore, it is directed to nonfunctional descriptive matter. 
Regarding claim 5, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 4.
Claim 5 is also listing one or more of the biological elements found in the body (“wherein the at least one imbalance of the plurality of neurohumoral factors includes at least one of a sex steroid hormone imbalance, an IGF-2 decrease, a β-catenin degradation, a BAG 1 inactivation, a CREB inactivation, an increase in inflammation factors, a corticosteroids increase, or a neurohormone decrease”). 
As already discussed per claim 1, the modified system presents information to the patient regarding one or more mental and/or physical activities that the patient must perform; such as: virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.  Accordingly, the above treats the imbalance of at least one or more of the neurohumoral factors listed in the claim (e.g. the imbalance of one or more neurohumoral factors associated with memory, etc.).
Regarding claim 6, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 5.
Claim 6 is directed to an optional neurohumoral factor (“wherein the at least one neurohumoral change in the patient includes at least one of neurogenesis in the patient's hippocampus, antiinflammation, anti-stress, or anti-depression”), which claim 5 does not necessarily require. 
Nevertheless, the discussion presented above with respect to claim 5 already addresses claim 6 (e.g. the modified system already presents one or more mental and/or physical activities that the patient must perform, such as activities that improve the patient’s memory by affecting neurohumoral factors associated with memory, etc., an wherein such activities treat the imbalance of at least one or more of the neurohumoral factors).  
  Regarding claim 7, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Similarly, claim 7 is directed to an optional limitation (“wherein the at least one instruction further comprises instructions for the execution environment setting, the lifestyle change, or the learning, and the at least one instruction is associated with the neurogenesis in the patient's hippocampus to treat at least one   of the sex steroid hormone imbalance, the IGF-2 decrease, the β-catenin degradation, the BAG1 inactivation, or the CREB inactivation”). Particularly, given the context of the term “at least one of”, claim 4 does not necessarily require the digital instructions to include “the execution environment setting, the lifestyle change, or the learning”, since it is merely optional to have the above elements. 
Nevertheless, claim 7 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
Moreover, given the teaching of DenBoer regarding generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, so that the patient would have a better chance correctly perform the activity. 
Regarding claim 8, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Claim 8 is also directed to an optional limitation (“wherein the at least one instruction further comprises instructions for the execution environment setting or the learning, and the at least one instruction is associated with the anti-stress to treat the corticosteroids increase”) since, given the claim language “at least one of”, claim 4 does not necessarily require the one or more digital instructions to include “the execution environment setting or the learning”. 
Nevertheless, claim 8 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
In addition, DenBoer already teaches the process of generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]); and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, so that the patient would have a better chance correctly perform the activity. 
Regarding claim 9, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Claim 9 is also directed to an optional limitation (“wherein the at least one the at least one instruction further comprises instructions for the exercising, and the exercising is associated with the anti-inflammation to treat the increase in inflammation factors”) since, given the claim language “at least one of”, claim 4 does not necessarily require the one or more digital instructions to include “exercising”. 
Nevertheless, claim 9 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
In addition, as already discussed above DenBoer teaches that the system evaluates the patient’s mental condition, such as cognitive ability ([0076] to [0079]); and thereby the system presents information (e.g. one or more activities ) to the patient in order to improve the patient’s mental condition ([0094], [0099]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating additional exercises or activities that are helpful to improve one or more mental conditions (e.g. anxiety or stress, etc.); and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s mental condition by affecting neurohumoral factors associated with anxiety or stress, etc.), so that the patient would have a further opportunity to alleviate one or more mental conditions that negatively affect his/her life. 
Regarding claim 10, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Claim 10 is also directed to an optional limitation (“wherein the at least one instruction further comprises instructions for   the execution environment setting, or the being affirmative, and the at least one instruction is associated with the anti-depression to treat the neurohormone decrease”) since claim 4 does not necessarily require the one or more digital instructions to include “the execution environment setting, or the being affirmative”. 
Nevertheless, claim 10 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
In addition, DenBoer already teaches the process of generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]); and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, so that the patient would have a better chance correctly perform the activity. 
Regarding claim 11, D DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1.
DenBoer further teaches, receiving a result of the patient's performance of the one or more digital instructions that were repeated by the patient predetermined multiple times; and generating, based on the result, one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors ([0094], [0095] lines 25-34: e.g. the system already sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. when the patient repeats one or more of the digital instructions predetermined multiple times), the system generates the next exercise/instruction).
It is again worth to note that such exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Regarding claim 12, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
DenBoer further teaches, the one or more digital therapeutics is performed by a wireless transmit/receive unit (WTRU) ([0058]: e.g. the patient’s device, which is in the form of smartphone, laptop, or smartwatch, etc., is construed as the wireless transmit/receive unit).
Regarding claim 13, DenBoer teaches the following claimed limitations: a method of treating a subject having mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: administering, by the subject, a first set of  the one or more digital therapeutics to improve a plurality of factors that cause the MCI or the dementia of the subject, wherein the first set of one or more digital instructions that include an instruction for an achievement task, ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score (such as the patient scoring 21 [or less] out of 30 points, etc.), one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient. In addition, one or more of the activities already comprise an instruction for an achievement of a task; such as requiring the patient to link letters/numbers, etc.); detecting at least one of the factors occurring because of the patient's performance of the first set of one or more digital instructions; detecting the patient's adherence to the first set of one or more digital instructions;  generating a second set of one or more digital instructions to treat at least one imbalance of the plurality of factors based on the at least one [factor] change the adherence; and administering the second set of one or more digital instructions ([0094], [0099]; e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient; and this indicates the generation of the second set of one or more digital instructions). 
DenBoer does not explicitly describe the factors in terms of neurohumoral factors, wherein at least one neurohumoral change among the plurality of neurohumoral factors occurring is detected because of the patient's performance of the one or more digital instructions; detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of “a gyroscope, an accelerometer . . . a humidity sensor”.
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents information regarding one or more exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011]; [0039]), wherein the system also determines, via information gathered from one or more sensors ([0050] to [0053]), the user’s responses to the treatment/therapy, wherein one or more of the sensors detect one or more bodily factors, including neurological and neurohumoral responses ([0084], [0085]); and furthermore, the system provides updated treatment based on the various data gathered above regarding the patient ([0061] to [0063]; [0088]; [0089]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further updates the treatment/therapy based on various data gathered regarding the patient (input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 14, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
Claim 14 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors includes at least one of sex steroid hormone, insulin-like growth factor-2 (IGF-2), β-catenin in Wnt signaling, Bcl-2-associated athanogene 1 (BAG 1), cAMP response element-binding protein (CREB), inflammation factors, corticosteroids that include cortisol and glucocorticoid, or neurohormones that include dopamine, noradrenaline, and somatostatin”).
As already discussed per claim 13, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.). Accordingly, the discussion presented per claim 13 already addresses claim 14.
Regarding claim 15, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
DenBoer further teaches, wherein the first one or more digital instructions further includes at least one of an execution environment setting, a lifestyle change, learning, exercising, or being affirmative ([0080], [0092], [0099]: e.g. the system presents to the patient at least instruction relating to exercising, etc.).
Nevertheless, claim 15 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
Regarding claim 16, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
Claim 16 is also listing one or more of the biological elements found in the body (“wherein the at least one imbalance of the plurality of neurohumoral factors includes at least one of a sex steroid hormone imbalance, a IGF-2 decrease, a β-catenin degradation, a BAG 1 inactivation, a CREB inactivation, an increase in inflammation factors, a corticosteroids increase, or a neurohormone decrease”). 
As already discussed per claim 13, DenBoer’s system presents information to the patient regarding one or more mental and/or physical activities that the patient must perform; such as: virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.  Accordingly, the above treats the imbalance of at least one or more of the neurohumoral factors listed in the claim (e.g. the imbalance of one or more neurohumoral factors associated with memory, etc.).
Regarding claim 17, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
DenBoer teaches receiving, by the subject, based on a result of performing the first one or more digital instructions, a second one or more digital instructions; and performing, based on the result, the second one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors ([0094], [0095] lines 25-34: e.g. the system sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. based on a result of performing the first one or more digital instructions), the system generates the next exercise/instruction. Accordingly, the next exercise/instruction corresponds to the second one or more digital instructions).
It is again worth to note that such exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise 
affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Regarding claims 21 to 23 , DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1.
Each of the following limitations ,“the one or more digital instructions further comprise an instruction for an execution environment setting, the execution environment setting includes brightness, coziness, or comfort” (per claim 21); “the one or more digital instructions further comprise an instruction for a lifestyle change, the lifestyle change includes new experience, traveling, or sex hormone balance recovery” (per claim 22); and “the one or more digital instructions further includes instructions for an execution environment setting, a lifestyle change, learning, exercising, and being affirmative” (per claim 23), is directed to the content (topic) of the instruction being presented; and therefore, each of claims 21 to 23 is directed to nonfunctional descriptive matter. 
Moreover, given the teaching of DenBoer regarding the process of generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, etc., so that the patient would have a better chance correctly perform the activity. 
Regarding claim 18, DenBoer teaches the following claimed limitations: an apparatus for use by a subject having mild cognitive impairment (MCI) or dementia (([0055]: e.g. a system for assessing and enhancing the cognitive abilities of a patient, wherein the system is implements a computing device), the apparatus comprising: a processor configured to generate one or more digital therapeutics to improve a plurality of factors that cause the MCI or the dementia of the subject, wherein the one or more digital therapeutics comprise a first set of one or more digital instructions that are generated to treat at least one imbalance of the plurality of factors  ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score (such as the patient scoring 21 [or less] out of 30 points, etc.), one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient. Furthermore, one or more of the activities already comprise an instruction for an achievement of a task; such as requiring the patient to link letters/numbers, etc.).  
a second set of one or more digital instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors by updating the first set based on at least one neurohumoral change among the plurality of neurohumoral factors by the subject's performance of the first set and the subject's adherence to the first set ([0094], [0099]; e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient; and this indicates the generation of the second set of one or more digital instructions based on the patient’s adherence to the first set).
DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein at least one neurohumoral change among the plurality of neurohumoral factors occurring is detected because of the patient's performance of the one or more digital instructions; detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of “a gyroscope, an accelerometer . . . a humidity sensor”.
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents information regarding one or more exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011; [0039]), wherein the system also determines, via information gathered from one or more sensors ([0050] to [0053]), the user’s responses to the treatment/therapy, wherein one or more of the sensors detect one or more bodily factors, including neurological and neurohumoral responses ([0084], [0085]); and furthermore, the system provides updated treatment based on the various data gathered above regarding the patient ([0061] to [0063]; [0088]; [0089]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further provides one or more treatments or therapies based on various data gathered regarding the patient (e.g. input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 24 , DenBoer teaches the following claimed limitations: a method of treating a patient with mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: administering a first set of the one or more digital instructions to the patient to improve a plurality of factors that cause the MCI or the dementia of the patient ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score, one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient); detecting the patient's adherence to the one or more digital instructions; and generating a second set of one or more digital instructions to treat at least one imbalance of the plurality of factors based on the adherence; and administering the second set of one or more digital instructions ([0094], [0099]; e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient; and this indicates the generation of the second set of one or more digital instructions).
DenBoer does not explicitly describe the factors in terms of neurohumoral factors; detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of “a gyroscope, an accelerometer, a hall effect sensor . . . a humidity sensor”.
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents information regarding one or more exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011; [0039]), wherein the system also determines, via information gathered from one or more sensors ([0050] to [0053]), the user’s responses to the treatment/therapy, wherein one or more of the sensors detect one or more bodily factors, including neurological and neurohumoral responses ([0084], [0085]); and furthermore, the system provides updated treatment based on the various data gathered above regarding the patient ([0061] to [0063]; [0088]; [0089]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further provides one or more treatments or therapies based on various data gathered regarding the patient (e.g. input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
●	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over DenBoer 2016/0321945  in view of Slepian 2018/0292888 and further in view of Joao 2015/0161330.
Regarding claim 20, the modified system of DenBoer teaches the claimed limitations as discussed above per claim 18.
DenBoer does not explicitly describe a transmitter configured to transmit, to another apparatus of a medical entity, a result of the subject's performance of the one or more digital instructions; and a receiver configured to receive, from the another apparatus, second one or more digital therapeutics that includes second one or more digital instructions generated based on the result in order to treat at least one imbalance of the plurality of neurohumoral factors.
However, Joao discloses a system that allows a patient to interact with one or more electronic activities using electronic device, wherein the system identifies one or more results or diagnosis based on the patient’s interactions ([0286], [0287]); and the system further transmits the patient’s result to a healthcare professional; and wherein the healthcare professional to prescribes one or more electronic activities to treat the patient’s the patient ([0296], [0307], [0308]).
The electronic activities implied above, such as digital puzzles, etc., which are types of activities that actively engage the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian and further in view of Joao; for example, by incorporating an algorithm that transmits, via the Internet, one or more of the patient’s performance data to a healthcare provider (e.g. a therapist, a doctor, etc.); and wherein the healthcare provider prescribes, based on the patient’s performance data,  one or more additional exercises/instructions to the patient, so that the patient would have a better chance to easily regain and/or improve his/her cognitive abilities.  
Response to Arguments.
9. 	Applicant’s arguments have been fully considered (the RCE filed on 08/02/2022, which includes the arguments filed on 07/05/2022). 
(a)	Applicant’s arguments directed to section §112(a) are not persuasive. 
Applicant simply cited a section from the MPEP without addressing the issues raised under section §112(a). Accordingly, the arguments are not persuasive. 
	In addition, Applicant appears to mix-up the written description requirement with new matter issue. As already pointed out during the interview, the issue raised under section §112(a) is not related to new matter. 
	Thus, simply emphasizing that “the inventor has possession of the claimed invention” is not sufficient to cure the deficiency. Applicant is advised to consult the MPEP (e.g. see MPEP 2163.01, emphasis added),
A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or denial of the benefit of the filing date of a previously filed application. The claim should not be rejected or objected to on the ground of new matter. As framed by the court in In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981), the concept of new matter is properly employed as a basis for objection to amendments to the abstract, specification or drawings attempting to add new disclosure to that originally presented. While the test or analysis of description requirement and new matter issues is the same, the examining procedure and statutory basis for addressing these issues differ.
	
(b)	Applicant’s arguments directed to section §103 are not persuasive. Applicant does not appear to consider the combined teaching of the references. 
In addition, it is worth to note that the secondary reference, Slepian, is incorporated to teach the use of sensors to detect the patient’s response to therapy or treatment ([0050] to [0053]; [0084], [0085]); and in addition, Slepian provides updated
treatment based on the various data gathered above regarding the patient ([0061] to [0063]; [0088]; [0089]). In this regard, Applicant has not challenged the above teaching (e.g. no reason and/or evidence to indicate whether the teaching is lacking the identified claimed features). Instead, Applicant is attempting to challenge the prior art based on several sections cited from the specification (see page 9 of the argument). Accordingly, the argument is not persuasive since claims are given their broadest reasonable interpretation (BRI), in light of the specification, without importing any limitation.  
Applicant’s arguments directed to claim 18 are also considered. Applicant is emphasizing the amendment made to claim 18 (see page 10 of the argument). However, regarding claim 18, new ground of rejection is presented in this office-action due to the current amendment; and the new ground of rejection already addresses claim 18 as currently claimed. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.   









Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715